 CONFORT AND COMPANY, INC.Confort and Company, Inc. and Local One, Amalga-mated Lithographers of America, affiliated withInternational Typographical Union, AFL-CIO.Case 29-CA-1011625 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on 13 December 1982 byLocal One, Amalgamated Lithographers of Amer-ica, affiliated with International TypographicalUnion, AFL-CIO, herein called the Union, andduly served upon Confort and Company, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 29, issued a complainton 17 January 1983, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on 30 Septem-ber 1982 following a Board election in Case 29-RC-5530,1the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about 26 October1982, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so, and com-mencing on or about 26 October 1982, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain with the Unionby refusing to provide information requested bythe Union. Thereafter, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On 21 March 1983 counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on 25 March 1983 the Board issued anOfficial notice is taken of the record in the representation proceed-ing, Case 29-RC-5530, as the term "record" is defined in Secs. 102.68and 102,69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA, as amended.267 NLRB No. 47order transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent thereafter filed a statement inopposition to the Motion for Summary Judgmenton 22 April 1983.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its oppositionto the Motion for Summary Judgment, Respondentdenies the allegations of paragraphs 10 and 11 ofthe complaint that it was requested, and that it sub-sequently refused, to bargain with the Union.2Italso challenges the Union's certification, reiteratingits contentions in the underlying representationproceeding that the Regional Director conductedthe election in an inappropriate unit and improper-ly overruled its Objection 1.Review of the record herein, including therecord in Case 29-RC-5530, reveals that on 4 Sep-tember 1981 the Union filed a representation peti-tion under Section 9 of the National Labor Rela-tions Act, as amended. On 15 January 1982, after ahearing, the Regional Director issued his Decisionand Direction of Election in which he found that,under the criteria set forth in Mallinckrodt Chemi-cal Works, Uranium Division, 162 NLRB 387(1966), a unit comprised of all of Respondent's lith-ographic production employees, including all offsetpress employees, web press employees, letterpressemployees, multilith employees, and platemakingand stripping employees, could be severed from theexisting production and maintenance unit, if theseemployees so desired. Accordingly, he scheduledan election in the lithographic unit for 11 February2 In this regard, the General Counsel has submitted copies of lettersdated 14 October and 2 December 1982 in which the Union referred to"our forthcoming collective-bargaining negotiations." requested certaininformation to help it prepare for the bargaining, and expressed a desirefor a long and harmonious relationship. In addition, the 2 Decemberletter requested that Respondent advise the Union of convenient bargain-ing dates. Respondent does not dispute the validity of the letters or that itreceived them. It contends merely that the letters do not request it tobargain. We find that by its letters of 14 October and 2 December 1982,the Union did request bargaining with Respondent. Further, Respondenthas not at any material time herein expressed a willingness to bargainwith the Union. Finally, it is clear from Respondent's opposition to theMotion for Summary Judgment that it contends that it is under no legalobligation to bargain with the Union on the ground that the certificationof the Union is invalid. Accordingly, we find that Respondent's denials ofthe complaint allegations that the Union requested bargaining and thatRespondent refused to bargain raise no substantial or material issue offact warranting a hearing.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1982. Respondent and the Intervenor3filed withthe Board timely requests for review of the Re-gional Director's decision in which they contendedthat the Mallinckrodt criteria did not permit sever-ance of the lithographic employees and that onlyan all-inclusive production and maintenance unitwas appropriate. They also requested a stay of theelection. On 11 February 1982 the Board grantedRespondent's and the Intervenor's requests forreview but declined to stay the election.4The elec-tion was conducted as scheduled on 11 February1982 and the ballots were impounded, pending theBoard's decision on the Employer's and the Inter-venor's requests for review.On 18 August 1982 the Board issued a Decisionon Review and Direction5in which it found, rely-ing on Allen, Lane & Scott, 137 NLRB 223, 226(1962), that the lithographic production unit soughtby the Union could, if the unit employees so de-sired, constitute a separate appropriate unit. TheBoard, therefore, directed that the impounded bal-lots be opened and counted and a tally of ballotsprepared and served upon the parties. On 27August 1982 the impounded ballots were openedand counted and the tally was 25 votes for theUnion, 20 for the Intervenor, with 3 challengedballots, a number insufficient to affect the results ofthe election. Thereafter, Respondent filed timelyobjections to the election, alleging, inter alia, thatthe Union, through its agents and representatives,threatened employees with reprisals if they votedin the election or did not support or vote for theUnion (Objection 1).On 30 September 1982 the Regional Directorissued a Supplemental Decision and Certification ofRepresentative in which he overruled the Employ-er's objections in their entirety and certified theUnion as the bargaining representative of the em-ployees in the lithographic unit. Thereafter, Re-spondent filed a request for review of the RegionalDirector's Supplemental Decision and Certificationof Representative. The request for review wasdenied by the Board on 24 November 1982.6 Itthus appears that Respondent is attempting in thisproceeding to relitigate issues fully litigated and fi-nally determined in the representation proceeding.It is well settled that in the absence of newly dis-3 The Confort Employees Association had intervened on the basis of acontractual interest.4 The Petitioner filed a request for review of the Regional Director'srefusal to accept evidence pertaining to alleged unlawful assistance by theEmployer to the Intervenor during their bargaining history. The Board,Member Zimmerman dissenting, denied Petitioner's request for review on11 February 1982.a Not reported in volumes of Board Decisions.6 Member Hunter dissented on the telegraphic order denying Respond-ent's request for review, indicating that he would have granted reviewwith respect to Objection 1.covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.7All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding. Respondent, however,proffers what it claims to be "newly discovered"evidence which assertedly bolsters its earlier con-tention in support of its Objection 1 that employeelanuzzi was an agent of the Union. It also contendsthat the Board's reliance, in its 18 August 1982denial of Respondent's request for review, upon adifferent case than that relied upon by the RegionalDirector, constitutes a "special circumstance"which requires the Board to reexamine its decisionin the representation proceeding. In this regard,Respondent asserts that the instant case is distin-guishable from Allen, Lane & Scott, supra, becausehere the letterpress operator is included in the lith-ographic unit while in Allen, Lane & Scott, the let-terpressmen were excluded. In addition, Respond-ent contends that it should have an opportunity topresent evidence with respect to the "state of theart" of lithography, an issue discussed in Allen,Lane & Scott but not raised in Mallinckrodt Chemi-cal Works, supra.We find no merit in Respondent's contentions.The evidence proffered by Respondent with regardto the union agent status of employee lanuzzimerely adds more detail to what was alreadyknown about Ianuzzi's relationship with the Union.Thus, at the time of our underlying decision, therecord indicated that Ianuzzi was a member of theUnion's in-house organizing committee. Respond-ent now proffers admissions by lanuzzi at a subse-quent unfair labor practice hearing that employeeswere told that if they had questions regarding theUnion they should come to Ianuzzi. Thus, the prof-fered evidence adds nothing of material substanceto the facts already contained in the record of therepresentation proceeding. Further, we reject Re-spondent's contention that the presence of a letter-pressman in the instant unit or that evidence con-cerning the "state of the art" in lithography wouldaffect our determination that the unit is appropriateunder Allen Lane & Scott. We, therefore, find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceed-ing.In its answer to the complaint and statement inopposition to the Motion for Summary Judgment,I See Pittsburgh Plate Glass Ca v. NLRB, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).410 CONFORT AND COMPANY, INC.Respondent denies that the Union requested infor-mation relevant and necessary for the purpose ofcollective bargaining and, therefore, that it has notrefused to furnish such information. As notedabove, however, the Union sent Respondent letters,dated 14 October and 2 December 1982, in whichit requested a list of unit employees, wage rates,benefits, and related information.8Based on theseletters, we find that the Union did request that Re-spondent furnish it with information relevant andnecessary for the purpose of collective bargainingand that Respondent has refused to provide suchinformation. It is well established that such infor-mation is presumptively relevant for purposes ofcollective bargaining and must be furnished uponrequest.9Furthermore, Respondent has not at-tempted to rebut the relevance of the requested in-formation. Accordingly, we find no material issuesof fact exist with regard to Respondent's refusal tofurnish information sought by the Union in its let-ters of 14 October and 2 December 1982. There-fore, we grant the motion for summary judgmentin all respects.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTConfort and Company, Inc., has maintained itsprincipal office and place of business at 47-47 Aus-tell Place, Long Island City, New York, at alltimes material herein and is engaged in the printingof commercial items such as booklets, manuals,forms, and related products. During the past year,which period is representative of its annual oper-ations generally, Respondent, in the course andconduct of its operations, sold and shipped from itsLong Island City, New York, facility, books,manuals, forms, and other products, goods, and ma-terials valued in excess of $50,000, directly topoints outside the State of New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.8 More specifically, the Union requested the name, classification, andwage rate of each employee; the wage rates applicable to each classifica-tion; the name of each employee who had received a merit or incentiveincrease within the last year, the amount of such increase, and the stand-ards utilized in the determination of such increases; the hours of the regu-lar workday and the regular workweek; overtime rates; a description ofany fringe benefits to which any employee within the collective-bargain-ing unit is entitled including pension, welfare, or related benefits, holidayand vacation benefits, and sick benefits.9 Verona Dyestuff Division Mobay Chemical Corp., 233 NLRB 109, 110(1977).II1. THE LABOR ORGANIZATION INVOLVEDLocal One, Amalgamated Lithographers ofAmerica, affiliated with International Typographi-cal Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE. UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All offset press employees, web press employ-ees, letterpress employees, multilith employees,and platemaking and stripping employees ofRespondent, employed at its Long Island City,New York, plant, exclusive of all other em-ployees, office clerical employees, professionalemployees, guards, and all supervisors as de-fined in Section 2(11) of the Act.2. The certificationOn 11 February 1982 a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 29, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton 30 September 1982, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about 14 October and 2 De-cember 1982, the Union requested Respondent tobargain collectively with it as the exclusive collec-tive-bargaining representative of all the employeesin the above-described unit. Commencing on orabout 26 October 1982,1°and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.o1 Although the Union's first letter was dated 14 October 1982, thecomplaint alleges that Respondent commenced its refusals to bargain onor about 26 October 1982. As there is no evidence that Respondent en-gaged in unlawful acts prior to 26 October. we have dated the com-mencement of Respondent's refusal to bargain in accordance with thedate alleged in the complaint.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that Respondent has, sinceon or about 26 October 1982, and at all timesthereafter, refused to bargain collectively with allemployees in said unit and that, by such refusal,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.C. The Request for Information andRespondent's Refusal to Furnish itOn or about 14 October and 2 December 1982the Union requested Respondent to provide it witha list of the unit employees, wage rates, benefits,and related information. Commencing on or about26 October 1982, Respondent has refused, and con-tinues to refuse, to provide the Union with the re-quested information.Accordingly, we find that Respondent has, sinceon or about 26 October 1982, and at all timesthereafter, refused to furnish the Union with infor-mation relating to the employment conditions andwages of the employees in the appropriate unit,and that, by such refusal, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We also shall order that Respondent,upon request, furnish the Union with the informa-tion it previously requested.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Co., 149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Confort and Company, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local One, Amalgamated Lithographers ofAmerica, affiliated with International Typographi-cal Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All offset press employees, web press employ-ees, letterpress employees, multilith employees, andplatemaking and stripping employees of Respond-ent, employed at its Long Island City, New York,plant, exclusive of all other employees, office cleri-cal employees, professional employees, guards, andall supervisors as defined in Section 2(11) of theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since 30 September 1982, the above-namedlabor organization has been, and now is, the certi-fied and exclusive representative of all employeesin the aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about 26 October 1982 andon or about 2 December 1982, and at all timesthereafter, to bargain collectively with the above-named labor organization as the exclusive bargain-ing representative of all the employees of Respond-ent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about 26 October 1982 andon or about 2 December 1982, and all times there-after, to furnish the Union with a list of the unitemployees, wage rates, benefits, and related infor-mation as requested by the Union in its letters of 14October and 2 December 1982, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.412 CONFORT AND COMPANY, INC.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Confort and Company, Inc., Long Island City,New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local One, Amal-gamated Lithographers of America, affiliated withInternational Typographical Union, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All offset press employees, web press employ-ees, letterpress employees, multilith employees,and platemaking and stripping employees ofRespondent, employed at its Long Island City,New York, plant, exclusive of all other em-ployees, office clerical employees, professionalemployees, guards, and all supervisors as de-fined in Section 2(11) of the Act.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish said labor organization with the informationrequested by it in the Union's letters of 14 Octoberand 2 December 1982, including a list of the unitemployees, wage rates, benefits, and related infor-mation.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, furnish the above-named labororganization with the information requested in itsletters of 14 October and 2 December 1982, includ-ing a list of the unit employees, wage rates, bene-fits, and related information.(c) Post at its Long Island City, New York, of-fices copies of the attached notice marked "Appen-dix."t' Copies of said notice, on forms provided bythe Regional Director for Region 29, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER HUNTER, dissenting:As noted above, in the underlying representationcase I would have granted Respondent's requestfor review of the Regional Director's SupplementalDecision and Certification of Representative withrespect to the Regional Director's overruling there-in of Respondent's Objection 1. Accordingly, I findthat the Union was certified improperly and there-fore I dissent from my colleagues' finding that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local One, Amalgamated Lithographersof America, affiliated with International Typo-graphical Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT refuse to bargain collectivelywith the above-named labor organization byrefusing to furnish it with the information itrequested in its letters of 14 October and 2 De-cember 1982, including a list of unit employ-ees, wage rates, benefits, and related informa-tion.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All offset press employees, web press em-ployees, letterpress employees, multilith em-ployees, and platemaking and stripping em-ployees of Respondent, employed at itsLong Island City, New York, plant, exclu-sive of all other employees, office clericalemployees, professional employees, guards,and all supervisors as defined in Section2(11) of the Act.WE WILL, upon request, furnish the above-named labor organization with the informationrequested by it in its letters of 14 October and2 December 1982, including a list of unit em-ployees, wage rates, benefits, and related infor-mation.CONFORT AND COMPANY, INC.414